Citation Nr: 1401471	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-34 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kedem, Calanit


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by which the RO, in pertinent part, denied entitlement to degenerative joint disease of the left knee.

The Veteran requested a hearing before a Veterans Law Judge via video teleconference in his August 2010 substantive appeal (VA Form 9).  A hearing was scheduled; however, in October 2013, the Veteran indicated that he did not wish to testify before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that the Veteran had some sort of left knee surgery, the nature of which is unknown, prior to service.  However, on entry into service, a left knee scar was noted, but the lower extremities themselves were found to be normal.  The Veteran himself denied knee problems in the report of medical history he completed on enlistment.  

In 1974 and 1975, during service, the Veteran received left knee treatment.  In February 1974, he was treated for twisting the left knee, and a probable meniscus tear was diagnosed.  In February 1975, he complained of pain, swelling, and limited range of motion of the left knee after it gave way when he was standing.  Left knee surgery five or six years earlier was noted, and rule out recurrent meniscus tear was diagnosed.

Before readjudicating this claim on its underlying merits, the Board finds that additional development of the evidence is required and, therefore, is remanding this claim to the RO via the AMC.

The Veteran attributes the current degenerative joint disease of his left knee to injuries he sustained in February 1974 and February 1975 during service.  However, it was also noted during his service that he had undergone left knee surgery in 1969, so prior to beginning his military service, although the exact nature of the surgery is unclear.  Therefore, there is some question as to whether he had sustained a relevant injury prior to service.

VA law and regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

In July 2003, VA's General Counsel issued a precedent opinion holding that in order to rebut the presumption of soundness in 38 U.S.C.A. § 1111, when a condition is not noted at entrance into service, VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court of Appeals for the Federal Circuit has adopted the General Counsel 's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required in this circumstance to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  This holding replaced the previous standard under 38 C.F.R. § 3.304(b), which had required that if a condition was not noted at entry but was shown by clear and unmistakable evidence to have existed prior to entry, the burden then shifted to the claimant to show that the condition increased in severity during service.

Conversely, if a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability.  Rather a claim for service-connected aggravation of that disability can be brought.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996). 

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b) . 

Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

Here, the report of the Veteran's August 1972 military entrance examination does not indicate the existence of any left knee disorder; a left knee scar was noted, but no orthopedic disability of left knee was noted.  Therefore, it must be presumed that he entered service in September 1972 in sound physical health, with no preexisting left knee disorder.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the only prerequisite for the presumption of soundness to apply is that the enlistment or entrance examination have been unremarkable ("free and clear") for any pertinent defect or abnormality).  VA, therefore, must rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service.  Wagner, 370 F.3d at 1089.  See also VAOPGCPREC 3-2003 (July 16, 2003). 

As stated, the Veteran's service treatment records (STRs) clearly document left knee injuries in 1974 and 1975.  In February 1974, he was treated for twisting the left knee, and a probable meniscus tear was diagnosed.  In February 1975, rule out recurrent meniscal tear was diagnosed pursuant to complaints of left knee pain, swelling, and decreased range of motion.  The STRs refer to a 1969 left knee surgery.  His September 1975 military separation examination, however, was completely benign regarding the in-service left knee incidents, including in terms of suggesting the Veteran had any residuals (sequelae) or consequent disability.  

After service, he has received treatment for his left knee disorder since approximately 2008.  Whether he received earlier medical treatment is unclear; records of treatment, however, are not dated before 2008.  In January 2009, he reported that he had been suffering from left knee symptoms for over 20 years.  A December 2008 X-ray study of the left knee revealed degenerative joint disease.  

The January 2010 VA compensation examiner determined that the DJD now affecting the Veteran's left knee was not likely related to service due to lack of continuity of care between service and approximately 2008 and that he had reported symptoms of left knee disability for 20 years, so beginning many years after service separation.  The examiner explained that no left knee disability was noted on service separation.  Finally, in finding that the current left knee degenerative joint disease was unrelated to service, the examiner also explained that the Veteran had left knee surgery in 1969, before service.

Since, however, this examiner did not phrase the opinion in terms of clear and unmistakable evidence sufficient to conclude both that there was a pre-existing left knee disability and not aggravation of this pre-existing disability by the Veteran's service, this opinion is not a sufficient basis to deny this claim.  The VA compensation examiner's opinion falls short of meeting this evidentiary standard of clear and unmistakable evidence in the two-pronged test for rebutting the presumption of soundness at service entrance by showing pre-existence and no aggravation.  The opinion does not satisfy this "onerous" and "very demanding" clear-and-unmistakable-evidence standard.  See MacMinagil v. Shinseki, No. 09-1536, 2011 WL 1534512 (Vet. App. April 25, 2011), citing Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  The January 2010 VA examiner opined that the Veteran's left pre-existing left knee disability was not aggravated by service but provided no cogent rationale for that conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). Moreover, if instead no pre-existing left knee disability, there needs to be more explanation and rationale as to why it is less likely than not the degenerative joint disease now affecting the left knee was not directly or presumptively incurred in service.  As concerning direct service connection, the examiner does not appear to have taken into account the Veteran's contentions of left knee symptomatology from service separation to the present.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The United States Court of Appeals for Veterans Claims (Court) has held that, once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision").  Here, the examiner did not answer all of the necessary questions.  As well, he did not, apparently, take into account the Veteran's reported medical history of left knee problems since service.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule another VA compensation examination for a supplemental medical nexus opinion regarding the etiology of the Veteran's left knee degenerative joint disease. 

All necessary diagnostic testing and evaluation should be performed.  The examiner is also asked to review the relevant medical and other evidence in the claims file for the pertinent history, including a complete copy of this remand.  The examiner must also obtain a full medical history from the Veteran.  After a review of the record, to include all relevant medical records and the Veteran's account of his left knee disability, the examiner should offer an opinion responding to the following:

(A) Is there clear and unmistakable evidence the Veteran had a left knee disorder prior to beginning his military service?  The examiner should take into account that the lower extremities were found to be normal on enlistment despite the notation of a left knee scar.  

(B) If there is clear and unmistakable evidence of a pre-existing left knee disorder, is there also clear and unmistakable evidence this pre-existing disorder was not aggravated during or by his service beyond the condition's natural progression, meaning did not undergo an appreciable increase in the underlying pathology during his service, as opposed to a mere temporary or intermittent flare-up of symptoms?

Regarding this determination, the examiner is asked to consider the STRs and report of the February 1974 left knee injury and subsequent left knee treatment in February 1975.

(C) If, conversely, the examiner determines that a left knee disorder did not clearly and unmistakably preexist the Veteran's service and/or was not clearly and unmistakably aggravated by his service beyond its natural progression, then an opinion is alternatively needed as to the likelihood (very likely, as likely as not, or unlikely) this claimed condition incepted during his service from September 1972 to September 1975, or, since involving DJD (osteoarthritis), within one year of his discharge from service, so meaning by September 1976, or is otherwise etiologically related or attributable to his service and, in particular, to the February 1974 injury.  The examiner MUST take into account the Veteran's lay medical history.

Note: If at all possible, the VA examiner should try and provide definitive comment on these determinative issues of causation and aggravation.  If the examiner cannot provide an opinion without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis of the opinion must be provided or apparent upon a review of the record. In other words, merely saying he/she cannot comment will not suffice.

2.  Ensure the medical opinion is responsive to the questions posed, both insofar as initially addressing whether there was pre-existing disability and aggravation of this disability and, if determined instead there was not, the remaining possibilities of direct and presumptive service connection.

3.  Then readjudicate this claim on its underlying merits in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


